DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 10/25/2021 have been entered and considered. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1-10 are pending; Claims 1, 3, 5, and 7 are amended; Claim 10 is new; and Claims 1-10 are under examination.  

Withdrawal of Rejections
The rejection of claims 1-2 and 4-9 under 35 U.S.C. 112(b) is withdrawn due to the amendment to the claims filed on 10/25/2021.

Claim Rejections - 35 USC § 112, Second Paragraph
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is maintained.
2O2 with UV … persulfate with UV, a combination of ClO2 with UV”.  The term "including but not limited" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, the limitation is interpreted as “wherein the advanced oxidation process is selected from the group consisting of a combination of H2O2 with UV … persulfate with UV, and a combination of ClO2 with UV”.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (Water Research, 2016, 101: 157-166, of record) in view of Shen et al. (CN 103616489A, 2014, machine-translated English version is of record), Kumar et al. (Pesticide Biochemistry and Physiology, 2011, 99: 45-52, of record), Yan et al. (Hubei Agricultural Science, 2013, Vol. 52, No. 11, pages 2616-2617, of record), as evidenced by Koi Wikipedia printout (of record) and Koi-species profile printout (downloaded from the USGS website: https://nas.er.usgs.gov/queries/FactSheet.aspx?SpeciesID=3294). This rejection is maintained for Claims 1-6 and 8-9, and applied to new claim 10.
Shu et al. teach a method for performing a biological toxicity test for evaluating ecological safety of an advanced oxidation process, comprising steps: (i) collecting a waste water; (ii) subjecting the waste water to UV/H2O2 treatment (this treatment reads on the advanced oxidation process recited in claims 1 and 3); (iii) putting gold fish to the waste water after the treatment, and also in parallel add to wastewater of control groups (i.e. putting the fish to different experimental pools); (iv) dissecting the fish in each (v) conducting comparison of the determined activity data by plotting a histogram according to average values of determined mRNA in each group and comparing the histogram to evaluate the advanced oxidation process (abstract; pages 159-160: sections 2.3., 2.4, and 2.4.1 – 2.4.3; page 158/col. 2/para.1/last 2 lines; pages 164-165: section 3.3; and Figs. 1 and 6, and their legends). 
The method of Shu et al. differs from the claimed method in: (1) that Shu et al. teach determining activity of aromatase enzymes, but not the activity of “antioxidative enzymes” including “superoxide dismutase”, “catalase”, and “glutathione peroxidase”, as recited in the claims 1 and 8, and (2) that Shu et al. teach the toxicity test is performed with gold fish, but not “koi” fish, as recited in claim 1.  
Shen et al. teach a method for testing toxicity of wastewater containing pollutant antibiotics by using zebra fishes, comprising steps: exposing zebra fishes (15 fishes in each group/pool) to typical antibiotic wastewater; determining the short-term or long-term toxic effect of the typical antibiotics wastewater to the zebra fishes by analyzing the toxicity of the wastewater to the zebra fishes; quantitatively measuring fish body biochemical indexes, i.e. activity of antioxidative enzymes, such as activity of superoxide dismutase (SOD), activity of peroxidase (POD) activity and malondialdehyde 
Kumar et al. teach a toxicity test method for evaluating a toxic pesticide contaminant, endosulfan, in environmental water/wastewater, comprising steps: adding Tilapia fish to the experimental pool containing the contaminant endosulfan (10 fishes in each tub, triplicate for each endosulfan concentration), or to the control pool without the contaminant endosulfan for up to 96 hours; then extracting organs, e.g. liver, from the fishes and homogenizing the liver into a homogenate; measuring activity of antioxidant enzymes, superoxide dismutase (SOD), catalase, and glutathione transferase in the homogenate; wherein the activity of the antioxidant enzymes are significantly influenced in a dose dependent manner (abstract, page 45/the paragraph spanning both columns; page 46: left column/paragraphs 4-5, right column/paragraphs 1-2 and 4-6; page 48/left column/paragraph 2). Kumar et al. further teach that antioxidant enzymes play an important role in relieving fish’s oxidative stress caused by aquatic contaminants, and can be used as possible biomarkers in different aquatic organisms (page 46, left column/first full paragraph).
Yan et al. teach a toxicity test method for evaluating acute and physiological toxicity of [C8Mim]Cl on fish having Chinese name “锦鲤” , to which a translated English 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Shu et al. for evaluating ecological safety of the advanced oxidation process over different wastewaters with various types of contaminates by measuring activity of antioxidative enzymes, specifically superoxide dismutase, catalase, and glutathione peroxidase in the liver organ, because Shu et al. teach that there are a variety of natural and synthetic 
Regarding the limitation “Koi” recited in Claim 1, one skilled in the art would have recognize that Koi fish and gold fish are art-recognized equivalent for the same purpose, i.e. being used as a testing fish in toxicity bioassays, because it had been known in the art to use Koi fish for effectively evaluating biological toxicity, as supported by Yan et al. As such, it would have been obvious to one of ordinary skill in the art to further modify the method of Shu et al. by replacing gold fish with Koi fish for performing the toxicity test and evaluating ecological safety of wastewater treated by the advanced oxidation process.  
Regarding the four groups of experimental pools recited in the S2 step of Claims 1 and 4, Shu et al. teach a UV/H2O2 wastewater pool/group having wastewater treated by UV/H2O2, which is equivalent to the “waste water experimental group” recited in the claim; a Reuse pool/group having non-treated wastewater, which is equivalent to the “waste water control group” recited in the claim; and a GAC wastewater pool/group 
Regarding Claim 2, Shu et al. teach the wastewater is a secondary effluent from the Gold Bar Wastewater Treatment Plant (abstract/lines 6-7, page 159/section 2.3/lines 3-5), thus meeting the requirement of the claim.
Regarding Claim 5, this claim further defines conditions or structure of water tank. Regarding the aerator recited in the claim, this is a structural component commonly present in fish tanks, as supported by Shen et al. (paragraph 0031) and Kumar et al. (page 46/section 2.2/line 1), who teach aerating water for fish treatment, indicating the presence of the aerator in water tanks/tubs. Regarding the water depth, Shu et al. further teach a 150 liters of exposure tank for holding the gold fish (page 159, section 2.4), but is silent about the depth of water in the tank. Regarding the temperature, Shen et al. further teach that a water temperature of each experimental oC (paragraph 0016), whose lower end almost touches the upper end of the claimed range “18oC – 22oC”. Furthermore, although the teachings of the cited prior art do not exactly match the water depth and claimed temperature range, it is considered that the water depth and temperature range taught by the prior art can be readily modified by routine optimization for facilitating the need of each toxicity test based on specific conditions, such as types of fishes, the sizes and body weights of fishes to be farmed in the tanks. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).
Regarding Claim 6, Kumar et al. teach exposing the fishes to toxic pollutants up to 96 hours, as indicated above, which touches the low end of the claimed 96-110 hours, thus rendering the claimed range to be obvious.  Shen et al. further teach adding 15 fishes to each experimental pool; and Kumar et al. teach adding 10 fishes to each tub of an experimental pool, as indicated above.
Regarding Claim 9, Kumar et al. further teach measuring the activity of superoxide dismutase by mixing the liver homogenate with 1.5 ml phosphate buffer and 0.5 ml epinephrine (freshly prepared), and measuring the activity of catalase by mixing the liver homogenate with 2.45 ml phosphate buffer (50 mM; pH-7) and 1 ml of hydrogen peroxide solution (freshly prepared) (page 46, last two full paragraphs). Thus, In view of the teachings of Kumar et al., it would have been obvious to provide a combination of stock solutions (for hydrogen peroxide solution and epinephrine, respectively) and the phosphate buffer as a kit for performing the enzymatic assays in the method suggested by Shu et al. Regarding the parallel assays in each water sample 
Thus, the combined teachings of the cited prior art render the claim obvious.
Regarding Claim 10, the Koi suggested by Shu et al. and other cited prior art is a species either same as or highly similar to Cyprinus carpio haematopterus, as evidenced by the Koi species profile printout from USGS, which teaches that Koi is a synonym of Cyprinus carpio haematopterus, Koi carp, or  nishikigoi (see page 2, lines 2-3 from bottom); and as evidenced by the Wikipedia printout for Koi, which teaches that Koi is a colored variety of Amur carp that is a subspecies of C. carpio haematopterus. Thus, the teachings of the cited prior art meet the requirement of the claim.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (Water Research, 2016, 101: 157-166, of record) in view of Shen et al. (CN 103616489A, 2014, machine-translated English version is of record), Kumar et al. (Pesticide Biochemistry and Physiology, 2011, 99: 45-52, of record), Yan et al. (Hubei Agricultural Science, 2013, Vol. 52, No. 11, pages 2616-2617, of record), as applied to .
The teachings of Shu, Shen, Kumar, and Yan are described above.
Kang et al. teach a method of toxicity test for evaluating toxic effect of pollutant DEP on aquatic fishes, comprising steps of exposing the fishes to DEP in a water at 21 degree C, excising the liver from the fishes and homogenizing the liver with 5 time volume of ice-cold homogenizing buffer, and determining the activity if glutathione peroxidase in the homogenate (abstract, page 1450, paragraphs in right column).     
Regarding Claim 7, Kumar et al. teach dissecting the fishes after exposure to the 
pollutants or contaminates in each group, extracting/shopping/homogenizing the liver into a homogenate and determining the activity of the homogenate, as indicated above, thus meeting the requirement of the claim. Regarding the ratio recited in the claim, Kumar et al. teach adding a chilled sucrose solution for homogenizing the liver, but is silent about the ratio of the liver weight vs. the solution volume. However, Kang et al. teach adding 5 times of volume of a saline buffer (an obvious variant of the physiological saline recited in the claim) to the liver for making the homogenate. It is considered that the ratio taught by Kang et al. is readily modified through routine optimization. It is noted that no criticality has been demonstrated in the specification with regard to the ratio of 1:9 recited in the claim. Thus, the claim would have been obvious over the teachings of the cited prior art.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Response to Arguments
As a first matter, Applicant did not address the 112(b) rejection of Claim 3 over the recitation of "including but not limited to …" and the claim has not been amended to overcome this rejection.  Applicant is reminded of 37 C.F.R. 1.111, requiring a complete reply to every ground of rejection in the prior office action.  
Applicant's arguments about the 103 rejections in the response filed on 10/25/2021 (pages 4-5) have been fully considered, but they are not persuasive because these arguments are based on the features not recited in the claims. Examiner notes that the disclosures in the specification does not read on the claims. The instant claim 1 does not recite any limitations to require the enzyme activity determined in step S5 to be presented in a catalytic unit, e.g. “U/mg” as disclosed in Fig. 2a - 2c in the specification. In addition, the claim 1 does not define how the data are processed in the step S5 to obtain the average value, and the step S5 in the claim does not require eliminating abnormal data and statistically analyzing the data. It is also noted that the enzyme mRNA level determined by Shu et al. is an indicator of enzymatic activity. Shu et al. conducted intragroup comparison and obtained average values of all the data of liver homogenate in each experimental group, and further plotted the histogram based on the average values and compared the histogram for each group’s biological indicator to evaluate the tested UV/H2O2 process (see Fig 6. a, b, c, d, e, and f, where the height of each bar in the histogram represents an average value of the biological indicator of enzymatic activity/mRNA level in each experimental group, and the statistic variations and p-values from statistically analyzing the data are also indicated). As such, Shu et al. 
Therefore, the instantly claimed method would have been obvious over the combined teachings of Shu et al. and other cited prior art for all the reasons indicated above.    


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-






/Qing Xu/

Patent Examiner
Art Unit 1653
	
	/ALLISON M FOX/           Primary Examiner, Art Unit 1633